           Case 1:19-cr-00240-KWR Document 84 Filed 07/22/20 Page 1 of 13



                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO
                                      _________________

UNITED STATES OF AMERICA

                 Plaintiff,

          vs.                                                   Case No. 1:19-CR-00240 KWR


MARY GONZALES,

                 Defendant.

                              MEMORANDUM OPINION AND ORDER

          THIS MATTER is before the Court on Defendant’s Motion to Suppress Evidence, filed

November 4, 2019 (Doc. 32). The Court held an evidentiary hearing on July 8, 2020. Having

reviewed the pleadings and evidence and heard oral argument and testimony at the hearing, the

Court finds that Defendant’s motion is not well taken and, therefore, is DENIED.

                                        BACKGROUND

          On January 29, 2019, a grand jury returned a four-count indictment against Defendant,

alleging (1)possession with intent to distribute 50 grams or more of methamphetamine in violation

of 21 USC §§ 841 (a)(1) and (b)(1)(A); (2) possession with intent to distribute heroin, in violation

of 21 USC §§ 841(a)(1) and (b)(1)(C); (3) felon in possession of a firearm and ammunition, in

violation of 18 USC §§ 922(g)(1) and 924; and (4) carrying a firearm during and in relation to a

drug trafficking crime and possession in furtherance of such crime, in violation of 18 USC §

924(c).
         Case 1:19-cr-00240-KWR Document 84 Filed 07/22/20 Page 2 of 13



        Richard Lopez is an impact detective for the city of Socorro, New Mexico. He investigates

various felonies, including narcotics. Det. Lopez has been a law enforcement officer for over 20

years. As part of his duties, he conducted thousands of drug investigations.

       On the date of the arrest, June 7, 2018, Det. Lopez was investigating Defendant for

trafficking narcotics. Det. Lopez had a confidential informant who he had used for over ten years

and had proven reliable, and in many cases led to convictions, arrests, search warrants, and seizures

of narcotics.

       On the date of the arrest, the confidential informant contacted Det. Lopez and told him that

Defendant would be in Socorro and would have a substantial amount of methamphetamine and

heroin on her. The tip also provided that she was delivering to her customers, and would deliver

to Javier Martinez’s house. The CI was a paid informant, was not working off criminal charges

and was not in criminal trouble at the time. The information received on June 7, 2018 was not

paid for. The CI had a criminal history and history of narcotics arrests.      Det. Lopez credibly

testified that he always found the source reliable and credible. Generally, Det. Lopez would use

the source to purchase narcotics to establish probable cause for search warrants.

       Det. Lopez knew Javier Martinez. Det. Lopez knew that Mr. Martinez had been a narcotics

trafficker, that search warrants had previously been executed at his residence for narcotics, and

that he had been previously arrested. Det. Lopez had also previously arrested Mr. Martinez for

stolen firearms.

       Det. Lopez also had past interactions with Defendant. Det. Lopez knew at the time that

Defendant had been convicted for trafficking cocaine. He had been an officer on the scene of her

arrest for that conviction. In another instance in 2008 or 2009, he stopped Defendant and found

that she possessed cocaine and methamphetamine.



                                                 2
         Case 1:19-cr-00240-KWR Document 84 Filed 07/22/20 Page 3 of 13



       Det. Lopez went to area where Mr. Martinez lives and conducted surveillance. He knew

what Defendant’s vehicle looked like and could identify it – a red single cab short bed Ford F-150.

Det. Lopez saw Defendant’s truck pull up to Javier Martinez’s home. He identified her truck and

saw her in the truck.

       When he saw Defendant head towards Mr. Martinez’s home, he went into the yard of a

neighboring vacant home. He viewed the transaction through a picket fence. He estimates he was

approximately 30 to 50 yards away.

       He testified he saw Veronica Soto-Paz, who he knew was Javier Martinez’s girlfriend, exit

the home to meet Defendant at her vehicle. They interacted for approximately 30 seconds, but

Det. Lopez did not see any actual exchange of items. He stated he could not see the transaction

because he was behind the fence, but he could see their faces.

       Det. Lopez nevertheless believed that this interaction was consistent with a drug

transaction, because he had information that Defendant was going to show up at Mr. Martinez’s

home and someone went out to meet her. He did not see Veronica Soto-Paz carry anything large

into the house, so he suspected she might have put it in her pocket. He stated that in his training

and experience, the following together may be consistent with a drug transaction: (1) he received

a tip that Defendant would be delivering drugs to a specific house; (2) Defendant arrived at the

house and stayed briefly for around 30 seconds; (3) the house is known to be involved in narcotics;

and (4) the individuals are known to be involved in narcotics.

       Det. Lopez followed Defendant and pulled her over less than a block away.

       The Court finds Det. Lopez’s testimony credible and particularized, and as explained

below, the Court does not find Defendant’s attempt to discredit his testimony to be persuasive.




                                                3
         Case 1:19-cr-00240-KWR Document 84 Filed 07/22/20 Page 4 of 13



                                           DISCUSSION

       Defendant asserts that Det. Lopez violated her Fourth Amendment rights by unlawfully

stopping her. At the hearing, the parties appeared to agree that the sole issue is whether Det. Lopez

had reasonable suspicion to initially stop Defendant. Defendant did not challenge the duration or

scope of the stop in her motion or closing arguments. See Doc. 32 at 4-5 (“Thus, the issue before

the Court is whether Deputy Lopez had a reasonable articulable suspicion that a violation has

occurred or is occurring when he stopped Ms. Gonzalez’s vehicle.”).

       A.      Relevant Fourth Amendment law on traffic stops.

       The Fourth Amendment extends to brief investigatory stops of persons and vehicles. Whren

v. United States, 517 U.S. 806, 809–10, 116 S.Ct. 1769, 135 L.Ed.2d 89 (1996); Terry v. Ohio,

392 U.S. 1, 9, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968). A two-part test guides the Court in

determining whether Det. Lopez’s stop of Defendant’s vehicle was reasonable. Terry, 392 U.S. at

19–20, 88 S.Ct. 1868; see United States v. Bustillos–Munoz, 235 F.3d 505, 511–12 (10th Cir.2000).

The Court asks “whether the officer's action was justified at its inception, and whether it was

reasonably related in scope to the circumstances which justified the interference in the first place.”

Terry, 392 U.S. at 20, 88 S.Ct. 1868. An officer may stop a vehicle unrelated to traffic violations

if he or she suspects “a reasonable suspicion that [other] criminal activity may be afoot.” United

States v. Whitley, 680 F.3d 1227, 1233 (10th Cir. 2012). In this case, Defendant challenges only

whether the first prong of this test was satisfied, i.e., whether Deputy Lopez had reasonable

suspicion to conduct the investigatory stop in the first instance.

       The Court looks to the “totality of the circumstances of each case to see whether the

detaining officer has a particularized and objective basis for suspecting legal wrongdoing.” United

States v. Clarkson, 551 F.3d 1196, 1201 (10th Cir.2009); United States v. Pettit, 785 F.3d 1374,



                                                  4
         Case 1:19-cr-00240-KWR Document 84 Filed 07/22/20 Page 5 of 13



1379 (10th Cir. 2015). United States v. Fager, 811 F.3d 381, 386 (10th Cir. 2016) (“[A] reasonable

suspicion analysis is still first and foremost a multi-factor test based on the totality of the

circumstances.”). In doing so, it must “accord appropriate deference to the ability of a trained law

enforcement officer to distinguish between innocent and suspicious actions.” United States v.

Clarkson, 551 F.3d 1196, 1201 (10th Cir.2009). The totality of the circumstances test looks at the

officer’s knowledge and observations as well as the circumstances in which the officer is working.

Rice, 483 F.3d at 1084-85. Although the government bears the burden of demonstrating the

reasonableness of the suspicion, reasonable suspicion requires “considerably less” than a

preponderance of the evidence and “obviously less” than probable cause. Pettit, 785 F.3d at 1379.

       “On a motion to suppress, the district court must assess the credibility of witnesses and

determine the weight to give to the evidence presented; the inferences the district court draws from

that evidence and testimony are entirely within its discretion. The defendant has the burden of

showing the Fourth Amendment was implicated, while the government has the burden of proving

its warrantless actions were justified.” United States v. Goebel, __F.3d __, 2020 WL 2642056,

at *2–3 (10th Cir. May 26, 2020) (citations omitted).

       B.      Tip from Confidential Informant.

       This case involved a tip from a confidential informant that Defendant would be delivering

drugs that day around Socorro, New Mexico, including to Javier Martinez’s house.

       In judging the reasonableness of relying on a confidential informant, the Defendant pointed

to United States v. Leos-Quijada, 107 F.3d 786 (10th Cir.1997). “A confidential tip may justify

an investigatory stop if under the totality of the circumstances the tip furnishes both sufficient

indicia of reliability and sufficient information to provide reasonable suspicion that criminal

conduct is, has, or is about to occur.” United States v. Leos–Quijada, 107 F.3d 786, 792 (10th



                                                 5
          Case 1:19-cr-00240-KWR Document 84 Filed 07/22/20 Page 6 of 13



Cir.1997), quoted in United States v. Samuels, 493 F.3d 1187, 1191–93 (10th Cir. 2007). To

determine whether a tip from a confidential source is sufficiently reliable under the totality of the

circumstances, the Court looks to the “the credibility or veracity of the informant, the basis of the

informant's knowledge, and the extent to which the police are able independently to verify the

reliability of the tip.” Id.

        The Court may consider an informant’s past reliability as established by the testimony of

an officer. United States v. Samuels, 493 F.3d 1187, 1191–93 (10th Cir. 2007) (no corroboration

but officer’s “testimony regarding the confidential informant’s past reliability established the

reliability of the tip.”); see also Leos–Quijada, 107 F.3d at 792–93 (tip was reliable where

informant's previous tips resulted in the discovery of at least three marijuana loads and led to

successful apprehensions approximately fifty percent of the time).

        The determination of “[w]hether a tip provides reasonable suspicion to make a traffic stop

is case-specific,” and no single factor is dispositive. United States v. Chavez, 660 F.3d 1215, 1222

(10th Cir. 2011) (listing five non-exclusive factors as to anonymous tip), quoted in United States

v. Madrid, 713 F.3d 1251, 1258–59 (10th Cir. 2013).

        C.       Analysis.

        Det. Lopez had reasonable suspicion to stop Defendant for potential drug trafficking for

the following reasons: (1) a reliable and trustworthy confidential informant told him she would be

delivering drugs, including at Mr. Martinez’s house; (2) Det. Lopez corroborated the tip when he

surveilled Mr. Martinez’s house, saw Defendant stop by the house in her vehicle, and reasonably

believed that the interaction he saw was consistent with a drug transaction; and (3) Defendant’s

and Mr. Martinez’ known criminal history at the time supported Det. Lopez’s reasonable

interpretation of the transaction as a drug transaction.



                                                  6
          Case 1:19-cr-00240-KWR Document 84 Filed 07/22/20 Page 7 of 13



         The tip was not anonymous. United States v. Madrid, 713 F.3d 1251, 1259 (10th Cir. 2013)

(“[u]nlike a tip from a known informant whose reputation can be assessed and who can be held

responsible if her allegations turn out to be fabricated, an anonymous tip alone seldom

demonstrates the informant's basis of knowledge or veracity.”). Instead, Det. Lopez obtained

information from a reliable and credible confidential source who told him that Defendant would

be in possession of drugs on June 7, 2018 and would be delivering drugs to Javier Martinez’s

house.

         Det. Lopez’s testimony credibly established the reliability of the informant and the tip. The

confidential informant had provided reliable information to Det. Lopez for ten years that have led

to arrests, convictions, and search warrants in narcotics cases. Det. Lopez often used this informant

to conduct controlled buys to establish probable cause. The informant was a paid informant but

contacted Detective Lopez and offered the information in this case without payment. Although

the informant had prior criminal history, he was not currently under investigation and did not offer

the information to avoid criminal liability.

         The confidential informant appeared to offer contemporaneous, first hand knowledge that

Defendant was delivering drugs that day around Socorro, including to a specific house.

         Det. Lopez corroborated this information from his confidential source by surveilling Javier

Martinez’s home. While surveilling Mr. Martinez’s home, he observed Defendant pull up to the

house. He identified Defendant’s vehicle, and also saw her in the car. Veronica Soto-Paz, who

Det. Lopez identified to be Javier Martinez’s girlfriend, exited the house. Det. Lopez credibly

testified that he stood in a neighboring yard, looked through a picket fence, and saw Ms. Soto-Paz

interact with Defendant at Defendant’s car. Although he saw them interact, he could not see

whether a transaction occurred.



                                                  7
         Case 1:19-cr-00240-KWR Document 84 Filed 07/22/20 Page 8 of 13



       Det. Lopez knew that Javier Martinez had prior felonies and was a reputed drug dealer.

Det. Lopez had previously arrested Mr. Martinez for drug related offenses. Det. Lopez also knew

that Defendant had been convicted for drug-trafficking crimes. He had previously been on the

scene when she was arrested.

       Although Det. Lopez did not observe the actual drug transaction occur, as a narcotics

detective the Court finds that he is familiar with the manner in which drug transactions occur. His

testimony establishes that the interaction was consistent with a drug transaction based on (1) the

brief nature of the Defendant’s stop at Javier Martinez’s house, (2) the prior information about a

potential drug transaction at the house that day; and (3) Defendant’s and Javier Martinez’s known

criminal history at the time. Det. Lopez credibly testified that he had seen hundreds of drug

transactions, and this was consistent with one. The Court notes that these facts are generally

similar to those in United States v. Samuels, 493 F.3d 1187, 1191–93 (10th Cir. 2007) (confidential

informant’s prior tips led to successful apprehension, drug transactions occurred often at

convenience store, and person leaving store and going to car was consistent with a drug

transaction).

       Therefore, the Court credits Det. Lopez’s testimony that, based on his training and

experience, the encounter between was consistent with a drug transaction, even though he did not

see the transaction itself occur. See, e.g., United States v. Samuels, 493 F.3d 1187, 1191–93 (10th

Cir. 2007) (“Lastly, he testified the officers observed a male leave the store and enter the El

Camino, which, based on his training and experience, was consistent with a drug transaction.”).

The Court finds that under the circumstances, Det. Lopez reasonably believed a drug transaction

occurred, even if there was an innocent explanation for what he saw. See United States v.

Guerrero, 472 F.3d 784, 787 (10th Cir. 2007) (concluding that an officer’s observations can



                                                8
         Case 1:19-cr-00240-KWR Document 84 Filed 07/22/20 Page 9 of 13



provide reasonable suspicion even if the conduct is “susceptible to innocent explanation” (quoting

Arvizu, 534 U.S. at 273)); see also Terry, 392 U.S. at 22-23 (ambiguous behavior, susceptible to

an innocent interpretation, may give rise to a reasonable suspicion of criminal activity depending

on the totality of the circumstances).

       Therefore, the Court concludes that under the totality of the circumstances, Det. Lopez had

reasonable suspicion that Defendant possessed drugs or engaged in drug trafficking prior to

stopping her.

       D.       Defendant’s remaining arguments are unpersuasive.

       Defendant raised the following factual disputes, or alleged inconsistencies in Det. Lopez’s

testimony. The Court does not find them persuasive.

       Defendant produced testimony from Veronica Soto-Paz. Veronica Soto-Paz testified that

(1) she was not at Mr. Martinez’s house on June 7, 2018, and (2) did not conduct a drug transaction

with Defendant. The Court did not find her testimony credible. Det. Lopez testified he saw her

outside Mr. Martinez’s house and saw her meet with Defendant. In resolving this conflicting

testimony, the Court finds Det. Lopez’s testimony more credible and finds it more likely than not

that he saw Ms. Soto-Paz outside Mr. Martinez’s house on June 7, 2018 meeting with Defendant.

       Defendant attempts to demonstrate alleged inconsistencies in Det. Lopez’s testimony, the

criminal complaint, and his lapel video. Det. Lopez testified he was required to draft the criminal

complaint before booking Defendant into jail, while Defendant was sitting at his desk. Therefore,

the Court does not believe omissions or inconsistencies in the complaint should affect his

credibility. Nevertheless, the Court has reviewed the complaint and finds that it is consistent with

Det. Lopez’s testimony at the suppression hearing.




                                                 9
        Case 1:19-cr-00240-KWR Document 84 Filed 07/22/20 Page 10 of 13



       Det. Lopez’s stop was recorded. Defendant points to a transcript of that recording as

inconsistent with his testimony. Ex. A at 8. After Det. Lopez had stopped and arrested Defendant,

he said the following to another officer: "I went to go to Phillip's and she was pulling out and I

was all, fuck it, and I went to see her, like, she had it right there in her shirt.” Id. Det Lopez

testified that “Phillip” is Javier Martinez’s brother.. The Court finds that the audio recording is

not inconsistent with his testimony. Defendant argues that the recording implies that there was no

surveillance and the stop was a spur of the moment decision. Given the general tone of the

conversation between the two officers, the Court does not expect Det. Lopez’s description of the

incident to the other officer under the circumstances to be complete, and any omission about the

surveillance or confidential tip is inconsequential.

       Defendant argues that the complaint and audio transcript are inconsistent, because Det.

Lopez failed to tell her after the stop that he had information that she was currently holding a large

amount of narcotics. Defendant argues this is an inconsistent statement and affects his credibility.

The Court disagrees. Det. Lopez told Defendant he had an informant and he said he knew she was

dropping off drugs. Ex. A at 2 (“I just had a source in that house just now, so… one of the people

that’s in that house that you just dropped off at, is working for me.”). Det. Lopez also told her that

“honestly, the only reason I got you today is somebody called me and said exactly what you had.

Told me, ‘she has heroin and meth, and she’s on her way.’” Ex A at 42 ll. 20-22. In this recording

and transcript, it is clear that Defendant was told that an informant said she was dropping off drugs.

In the criminal complaint, Det. Lopez said “I asked Mary to step out of her vehicle so that I could

talk to her. I informed Mary that had (sic) information that she was currently holding a large

amount of narcotics.” Ex. B. at 2. The Court does not find the transcript to be inconsistent with




                                                 10
        Case 1:19-cr-00240-KWR Document 84 Filed 07/22/20 Page 11 of 13



the criminal compliant, and to the extent it is, the Court finds it does not negatively affect Det.

Lopez’s credibility.

       Defendant argues that the Det. Lopez lied to her that there was an informant in Javier

Martinez’s house. Ex. A at 2. It is unclear the relevance of this alleged lie, given that it occurred

after the initial stop at issue. Nevertheless, Det. Lopez truthfully told her that he had a confidential

informant, and as Det. Lopez testified, any change in the details was intended to protect the identity

of the informant.

       Defense witness Scott Elliott, an investigator, testified that he visited Javier Martinez’s

house a year after the incident at issue and there were dogs in the street barking. He appears to

assert that it is unlikely Det. Lopez could have surveilled the house without the dogs barking and

alerting others to Det. Lopez’s presence. The witness did not know to whom the dogs belonged,

and the testimony does not establish that the dogs were in the street when the incident at issue

occurred. Therefore, the Court does not find this evidence persuasive.

       Mr. Elliott testified about the visibility of the house through the fence. But his testimony

did not establish that he stood where Det. Lopez stood, i.e., in a neighbor’s yard on a property to

the east of the house. Rather, Mr. Elliott testified that he looked at Mr. Martinez’s home from the

street, and noted there was a chain link gate and picket fence. He opined that it would probably

be difficult to see the front of the gate from an angle through the fence, but his testimony does not

establish that he actually stood where Det. Lopez stood.

       Rather, Det. Lopez credibly testified that observed the alleged drug transaction by standing

in a neighbor’s yard in a property to the east of Mr. Martinez’s home, and looked through the gaps

in the slats of the picket fence. He asserted he was approximately thirty to fifty yards from the

alleged transaction.



                                                  11
        Case 1:19-cr-00240-KWR Document 84 Filed 07/22/20 Page 12 of 13



       Defendant argues that because the confidential informant has since passed away, it is

impossible to verify Det. Lopez’s representations about the confidential tip. However, where as

here the Court finds the witness testimony credible, the Government need not provide

corroboration. United States v. Samuels, 493 F.3d 1187, 1192 n.7 (10th Cir. 2007) (“Samuels

makes the curious argument that the district court should not have determined Gatwood's testimony

credible unless it was corroborated by other witnesses. Although it is true that corroboration may

bolster offered testimony, corroboration is generally not necessary for the court to find testimony

credible.”).

       Defendant argued that Det. Lopez impermissibly assumed that because Defendant had

prior felonies, she must have been committing a crime. Det. Lopez knew Defendant, Mr. Martinez,

and Ms. Soto-Paz. He knew Martinez and Defendant had a history of possessing or distributing

drugs and had personally arrested both before. Although an officer’s knowledge of a suspect’s

prior criminal history is not by itself a sufficient basis for reasonable suspicion, it may be

considered under the totality of the circumstances. See, e.g., United States v. Santos, 403 F.3d

1120, 1132 (10th Cir.2005) (“[I]n conjunction with other factors, criminal history contributes

powerfully to the reasonable suspicion calculus.”); United States v. Davis, 636 F.3d 1281, 1291

(10th Cir.2011) (“[a]n individual's criminal record, by itself, is not a sufficient basis for reasonable

suspicion.”); Sandoval, 29 F.3d at 542 (“[E]ven knowledge of a person's prior criminal

involvement (to say nothing of a mere arrest) is alone insufficient to give rise to the requisite

reasonable suspicion.”).

       Here, Det. Lopez credibly articulated specific knowledge of Defendant’s prior criminal

history including having been involved in her arrest for drug trafficking. However, as explained

above, the confidential source and the surveillance are at the heart of Det. Lopez’s reasonable



                                                  12
        Case 1:19-cr-00240-KWR Document 84 Filed 07/22/20 Page 13 of 13



suspicion. Det. Lopez’s specific knowledge of Defendant’s criminal history was a permissible

factor for him to consider but was not the entire basis for his decision.

       IT IS THEREFORE ORDERED that the Defendant’s Motion to Suppress Evidence

(Doc. 32) is hereby DENIED.




                                                 13
